DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/2020, 9/24/2020, 8/19/2021 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: collecting optics...controller… in claims 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 9-11, 13-14, 17, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Sawin et al. (US Patent # 5,450,205) [hereinafter Sawin]. 
As to claim 1, Sawin teaches an optical detector for detecting an optical signal from a semiconductor processing system, the optical detector being configured for detecting an optical signal transmitted through a window mounted in a wall of the semiconductor processing system, the optical detector comprising: collecting optics (344, Figs. 4, 14), configured for collecting and transmitting the optical signal transmitted by the window (330, Figs.4, 14); a wavelength tunable filter (1432, 332, Figs.4,14) for tunably selecting a wavelength of the transmitted optical signal; an array detector (342, Figs. 4, 14) for detecting the wavelength-filtered optical signal; and a controller (340, Figs. 4, 14; column 
As to claim 2, Sawin teaches all as applied to claim 1, and in addition teaches wherein the semiconductor processing system is a plasma processing system, and the optical signal comprises a plasma optical emission signal (abstract).
As to claim 7, Sawin teaches all as applied to claim 1, and in addition teaches wherein the collecting optics comprise a collecting lens, a steering mirror, an aperture, a polarizer, an optical fiber, or a combination of two of more thereof (333, 344, Figs. 4, 14).
As to claims 9-10, Sawin teaches all as applied to claim 1, and in addition teaches wherein the array detector is one-dimensional or two-dimensional, wherein the array detector comprises a CCD detector array, CMOS detector array, photodiode array, or a combination of two or more thereof (342, Figs. 4, 14). 
As to claim 11, Sawin teaches all as applied to claim 1, and in addition teaches wherein the controller is configured to selectively tune a passband wavelength of the wavelength tunable filter, across a range or multiple overlapping or non-overlapping ranges of wavelengths in the deep ultraviolet (DUV), ultraviolet (UV), visible (VIS), and infrared (IR) portions of the optical spectrum (column 21, lines 22-52).
As to claim 13, Sawin teaches a semiconductor processing system, comprising: a window (330, 365, Figs. 4, 14) mounted in a wall of the semiconductor processing system; collecting optics (344, Figs. 4, 14), configured for collecting and transmitting an optical signal transmitted by the window from the semiconductor processing system; a wavelength tunable filter (1432, 332, Figs. 4, 14) for tunably selecting a wavelength of the transmitted optical signal; an array detector (342, Figs. 4, 14) for detecting the wavelength-filtered optical signal; and a controller (340, Figs. 4, 14; column 9, lines 5-28) for 
As to claim 14, Sawin teaches all as applied to claim 13, and in addition teaches wherein the semiconductor processing system is a plasma processing system, and the optical signal comprises a plasma optical emission signal (abstract).
As to claim 17, Sawin teaches17. A substrate inspection system comprising: a stage (322, Figs. 4, 14)  for receiving a substrate to be inspected; an illumination light source (360, Figs. 4, 14), for illuminating the substrate; collecting optics (344, Figs. 4, 14), configured for collecting and transmitting an optical signal caused by illuminating the substrate; a wavelength tunable filter (1432, 332, Figs. 4, 14)  for tunably selecting a wavelength of the transmitted optical signal; an array detector (342, Figs. 4, 14)  for detecting the wavelength-filtered optical signal; and a controller(340, Figs. 4, 14)  for controlling at least the wavelength tunable filter and array detector, and for storing and processing images acquired by the array detector. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 8, 12, 15-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawin.
As to claims 3, 15, Sawin teaches all as applied to claims 1, 13, except wherein the optical signal comprises a diffracted optical signal, the diffracted optical signal being formed by reflecting and diffracting an illumination beam from a surface of the substrate disposed in the semiconductor processing system. However, Examiner takes Official Notice that reflecting diffracted optical signal off substrate is well known in the art.
It would have been obvious to one of ordinary skill in the art to reflecting diffracted optical signal off substrate in order to characterized optical information of said optical signal.
As to claims 4, 16, Sawin teaches all as applied to claims 3, 15, except wherein the wavelength tunable filter is disposed in the illumination beam, for tunably selecting a wavelength of the illumination beam. However, Examiner takes Official Notice that wavelength tunable filter is disposed in the illumination beam is well known in the art.
It would have been obvious to one of ordinary skill in the art to incorporate wavelength tunable filter disposed in the illumination beam in order shape/condition light to the substrate as desired.
As to claims 5-6, Sawin teaches all as applied to claim 3, except for the angle of illumination and diffracted light with respect said substrate. However, Examiner takes Official Notice that said limitation is well known in the art.
 It would have been obvious to one of ordinary skill in the art to adjust/manuplate angle of illumination and diffracted light with respect said substrate in order to condition/shape said lights.
As to claim 8, Sawin teaches all as applied to claim 1, except wherein the wavelength tunable filter comprises a tunable Fabry Perot cavity, an acousto-optic tunable filter, a liquid crystal tunable 
It would have been obvious to one of ordinary skill in the art to incorporate use of said filters to Sawin invention in order to shape/condition light as desired.
As to claim 12, Sawin teaches all as applied to claim 11, except wherein the controller is configured to acquire an image cube, the image cube consisted of a set of images acquired by the array detector, each image in the set being acquired at a wavelength defined by an instantaneous passband wavelength to which the wavelength tunable filter is tuned. However, Examiner takes Official Notice use of controller acquiring image cupe defined by passband wavelength is well known in art.
It would have been obvious to one of ordinary skill in the art to configure Sawin controller (processor) to acquiring image cupe defined by passband wavelength in order to enhance resolution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886